Citation Nr: 1604794	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-14 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for dysthymic disorder.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and S.K.


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1977 to July 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, the Veteran testified before the undersigned at a videoconference hearing.  A transcript is in the record.

The issue of service connection for sleep apnea has been raised by the record in a September 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a higher rating is warranted for his psychiatric disability and for bilateral hearing loss.  He states that they have increased in severity since the last VA examination for each condition in 2009.  VA outpatient treatment records show he has been treated for psychiatric complaints as well as for his hearing loss.  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Veteran's testimony suggests that his service-connected psychiatric disability is of such severity as to preclude any form of substantial gainful employment, including his former employment as a minister as he does not wish to be around crowds.  Per Rice the issue of TDIU entitlement has been raised by the record.  However, needed development of the TDIU claim has not to date been undertaken and remand is required to accomplish the necessary actions.

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

2. Send the Veteran a VCAA notice letter addressing the criteria for establishing entitlement to TDIU.

3. Associate the Veteran's vocational rehabilitation folder with the record.

4. The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for his psychiatric disability and for bilateral hearing loss since June 2015 and to submit authorizations for VA to secure records of any such private provider.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified, including private and VA, including the Saginaw VAMC.

5. Please arrange for an appropriate examination to determine the current severity of the Veteran's dysthymic disorder.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  The examiner is requested to address the Veteran's contention that he can no longer work as a minister because he does not like to be around people.

6. Please arrange for a VA examination to determine the current severity of the Veteran's bilateral hearing loss.

7. The AOJ should then review the record and readjudicate the claims for higher ratings, to include TDIU.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




